Citation Nr: 0215132	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for back strain, to include 
as secondary to service-connected shell fragment wounds of 
the left and right lower extremities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from June 
1969 to January 1975.  He was awarded The Purple Heart Medal.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the RO, 
which denied the benefit sought on appeal.  

In a July 1997 decision, the Board affirmed the RO's denial 
of the veteran's claim on appeal.  The veteran subsequently 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and in a Memorandum Decision of 
July 1999, the Board denial was vacated, with the matter 
remanded to the Board for further medical opinion development 
and adjudication.  The necessary development has been 
completed.

In August 2000, with benefit of the newly obtained medical 
opinion evidence, the Board issued a decision which again 
affirmed the RO's 1992 decision to deny the claim on appeal.  
The matter was again appealed to the Court.  Upon an 
unopposed Motion by the Secretary of Veterans Affairs, the 
August 2000 Board decision was vacated in March 2001, 
specifically for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board remanded the matter 
to the RO in April 2002, and later that same month, the RO 
provided the veteran and his representative with notice of 
VCAA and an opportunity to provide the sort of evidence 
necessary for a favorable decision.  In August 2002, the RO 
again denied the benefit sought on appeal, with consideration 
of evidence most recently received.  


FINDINGS OF FACT

1.  The VA has notified the veteran and his representative of 
the sort of evidence and information needed to support his 
assertions on appeal, obtained all relevant and available 
evidence adequately identified by the veteran, and provided 
him appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claim for VA compensation 
benefits.  

2.  Service medical records demonstrate no complaints, 
treatment, or diagnosis of any chronic back (lumbosacral or 
thoracic spine) disorders.  

3.  The veteran's currently diagnosed back strain was not 
present in service, or for many years thereafter-
approximately 14, and is not shown to be causally or 
etiologically related to his prior military service, or to a 
service-connected disability, by any credible evidence, 
including his VA and private medical evidence dated from 1975 
to the present.  


CONCLUSION OF LAW

Back strain was not incurred in or aggravated by service, and 
is not proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
adequate VA examinations, most recently in March 2000, at 
which time a VA medical examiner (M.D., Ph.D.) reviewed the 
veteran's documented clinical history, and a medical nexus 
opinion was obtained.  Although the veteran's documented 
medical history speaks for itself, the March 2000 VA medical 
opinion resolves the questions on appeal.  Additional medical 
opinion evidence would be duplicative of evidence already of 
record and serve no useful purpose.  VA has met its duty to 
assist.  

VA has also met VCAA's notice requirements.  The veteran and 
his representatives have been advised of the sort of evidence 
necessary to substantiate his claim on appeal: A March 1993 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC's), most recently dated in 
August 2002, clearly explain why the evidence submitted to 
date did not support the claim on appeal.  Additionally, all 
identified VA and private treatment records have been 
obtained.  Private treatment records dated from 1975 were 
obtained.  In April 2002 the veteran was provided a detailed 
notice of VCAA, with explanation and opportunity to submit 
additional medical evidence, which was later received.  
Finally, neither the veteran nor his representative has 
indicated that any additional, available and pertinent VA or 
private treatment records exist, other than those already 
obtained.  Thus the above development and communications 
indicate that both the duty to assist and notice provisions 
of VCAA have been met in this case.  Further development 
would serve no useful purpose.  All requirements of VCAA have 
been adequately met.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Additionally, a disability which is proximately 
due to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Board has reviewed the veteran's service medical records, 
which contain no evidence of complaints of, or treatment for, 
any back symptomatology during the veteran's period of active 
duty service.  Further review of those records is 
appropriate, given the veteran's assertion that his current 
back disorder is due to injuries sustained in service, or 
secondary to service-connected disability resulting from 
those injuries.  

Service medical records show that the veteran sustained 
multiple shell fragment wounds of the face, left thigh, and 
both lower extremities, with a fracture of the right fibula 
and a foreign body of the right eye, on February 1, 1970 in 
an enemy booby trap explosion.  There was no artery or nerve 
impairment.  An operative report indicates that there were 
"two clean small" wounds of the left lower extremity and 
"three small" wounds of the right lower extremity.  The 
wounds were debrided and irrigated, and the veteran was 
placed in a short leg cast on the right.  The veteran 
tolerated the procedure well, and his recovery to a 
satisfactory condition was uneventful.  At this time, he was 
awarded The Purple Heart Medal.  No further treatment or 
complaints are shown.  On medical examination in November 
1974 for separation from service, the veteran reported that 
he was in good health.  Examinations of the lower extremities 
and spine, other musculoskeletal, were normal, except for a 
scar on each lower leg.  The examiner determined that the 
veteran had no major health problems.  In January 1975, the 
veteran signed a document indicating that there had been no 
change in his medical condition since his examination in 
November 1974.  His separation was effective in January 1975.  

Private treatment records of 1975 to 1987 show treatment for 
multiple disorders not pertinent to the appeal: The veteran 
made no complaint of any back symptomatology, he received no 
treatment for any back abnormality, and no back disability 
was diagnosed on multiple examinations.  

Similarly, a VA examination report dated in July 1987 shows 
several complaints, none of which involve the back or spine.  
At that time, the veteran indicated that he was employed as a 
machinist, and had to stand on concrete while at work.  An 
August 1987 RO rating decision granted service connection for 
the veteran's shell fragment wounds: residuals, shell 
fragment wounds, right lower leg; residuals, shell fragment 
wounds, left lower leg; residuals, shell fragment wounds, 
left thigh; scar, shell fragment would, right face and right 
ear; residuals, shell fragment wound, right eye with corneal 
laceration and subconjunctival hemorrhage, postoperative; 
and, fracture, right fibula, secondary to shell fragment 
wound.

The veteran first complained of a back condition in a May 
1989 statement, and the earliest medical evidence of record 
of a diagnosis of a back disorder is the report of a June 
1992 VA orthopedic examination, during which he complained of 
lumbosacral paraspinal pain radiating into the left thigh 
with prolonged standing. Range of motion testing of the 
lumbar spine revealed flexion to 90 degrees, extension to 35 
degrees, right rotation to 35 degrees, left rotation to 35 
degrees, right lateral abduction to 40 degrees, and left 
lateral abduction to 40 degrees. The diagnosis was 
lumbosacral paraspinal pain, with mild pain on palpation and 
without limitation of motion at the time of the examination.

During a November 1993 VA examination, the veteran complained 
of occasional pain in his back, with no history of a back 
injury.  Upon examination, an increase in the normal lumbar 
lordosis was noted.  However, range of motion testing 
revealed flexion to more than 90 degrees, backward bending to 
more than 20 degrees, lateral bending in each direction to 45 
degrees, and rotation to more than 35 degrees.  No complaints 
of pain were noted.  The diagnosis was chronic lumbosacral 
strain, with spondylolisthesis at L5-S1.

In March 1996, the veteran underwent a VA examination with an 
examiner who had an opportunity to review his claims file.  
During this examination, the veteran complained of stiffness 
and discomfort in his back.  He noted that his back symptoms 
were usually worse in cold weather and rarely troublesome in 
the summer.  The examination showed spinal alignment to be 
within normal limits. There were no postural abnormalities or 
fixed deformities.  There was, however, a mild accentuation 
of lumbar lordosis and thoracic kyphosis.  There was no 
spinal or paraspinal tenderness to palpation.  Straight leg 
raising was limited bilaterally, secondary to tightness and 
pain in the hamstrings.  Both legs appeared to be of equal 
length.  The veteran's gait and walking on heels and toes 
were within normal limits. Range of motion testing showed 
forward flexion to 90 degrees, backward extension to greater 
than 35 degrees, left and right lateral flexion to more than 
35 degrees, and left and right rotation to 35 degrees.  There 
was no objective evidence of pain on motion or neurological 
involvement.  The diagnosis was lumbar paraspinal pain and 
stiffness, with symptoms that were mild at the current time 
and not significantly interfering with the veteran's 
lifestyle.

The RO returned the March 1996 VA examination report to the 
examiner for an opinion regarding the etiology of the 
veteran's back strain.  The examiner returned the report in 
August 1996, and he included an opinion that the veteran's 
back discomfort was likely due to a grade I spondylolisthesis 
at L5-S1 and was not a result of injuries to his lower 
extremities.  The examiner also indicated that it was 
"possible that a period of abnormal gait at the time of shell 
fragment wounds may have led to a worsening of symptoms."

Following the Board's February 2000 remand, the veteran 
underwent a VA examination in March 2000.  The report of this 
examination indicates that the examiner had an opportunity to 
"extensively" review the veteran's claims file, and the 
examination report includes a summary of the medical history 
described above.  The examiner noted that the veteran's 
current complaints were of pain in the low back radiating 
down the posterior left leg to the knee.  This pain was noted 
to be only intermittent, as it occurred during flare-ups.  X-
rays revealed spondylolisthesis, grade I, at L5-S1.  While 
the examiner conducted a physical examination, with attention 
to the veteran's service-connected wounds, this examiner 
found "no evidence for a low back condition in either the 
medical record or in the examination today or at any point 
other than when applying for disability."  The examiner 
acknowledged the finding of spondylolisthesis of L5-S1 but 
found that this "has at no point been disabling enough for 
him to seek any kind of medical care."  In this regard, the 
examiner noted that the veteran had a normal gait and had 
reported that he could walk "for miles."  

As to the previous examiner's statement that it was possible 
that a period of abnormal gait at the time of the shell 
fragment wounds might have led to a worsening of symptoms, 
the examiner who conducted the March 2000 examination 
indicated that "there is nothing in the record to indicate 
that this indeed happened or that the veteran had any 
symptoms at that time that an abnormal gait would cause to 
worsen."  The examiner thus concluded that the veteran's 
current back complaints, "which do not clinically constitute 
a disorder," were not at least as likely as not etiologically 
related to his service-connected shell fragment wounds of the 
left and right lower legs.  Specifically, the examiner found 
that it was not at least as likely as not that the veteran's 
service-connected wounds chronically worsened or permanently 
increased the severity of any diagnosed back disorder, since 
there was only a radiologic disorder.

X-rays of the lumbar spine performed by Diagnostic Imaging 
Consultants in Cincinnati, Ohio in April 2000 revealed L5-S1 
spondylolisthesis of approximately 30 percent (Grade II), 
most likely related to L5 spondylolysis; and moderate to 
severe L5-S1 spondylosis.

In April 2000, the veteran was examined by a private 
chiropractor, B.M., D.C., who described the veteran's initial 
Vietnam-era injuries but did not indicate that he had 
reviewed the veteran's claims file.  Significantly, it 
appears that Dr. B.M. did not review the veteran's service 
medical records, as described in detail above, but relied on 
the veteran's description of events, which reportedly 
included a major wound "through" the upper left thigh.  The 
Board would note at this point that the service medical 
records clearly describe "small wounds" of the lower 
extremities, none of which were through and through, life-
threatening, or with artery or nerve involvement.  Dr. B.M. 
also questioned VA's assertion that the veteran walked pain-
free and indicated a higher degree of back disability than 
had been previously shown.  Specifically, upon physical 
examination, the veteran exhibited palpatory tenderness along 
the left side of the sacrum, at the left ischium, at the left 
S1 joint, and over the L5-S1 interspace.  Also, the veteran 
had soreness at the cervicothoracic junction and in the 
suboccipital region.  Range of motion was described as 
"decreased and asymmetric."  Dr. B.M. also noted that the 
veteran demonstrated significant pelvic unleveling, with the 
left side having moved laterally to the left and postero-
inferiorward than to the right, and that such pelvic 
imbalance "creates a lot of tension on the annular fibers of 
the L4/L5 discs" and predisposed the veteran to further disc 
involvement.  In the undated opinion of Dr. B.M. this was the 
"likely culprit" for the veteran's progressive low back and 
leg pain.

The Board notes that Dr. B.M. indicated that the veteran's 
initial in-service injuries "certainly could have fractured 
the pars interarticularis of L5," although he had no x-rays 
to prove this, and he stated that the mechanical problems 
with the pelvis "certainly could be gait-related."  In view 
of the nature of the in-service 1970 injury, Dr. B.M. opined 
that the veteran's current back symptoms, the biomechanical 
imbalance, and the gait abnormalities were causally related 
to the injury.  The Board points out that the veteran's 
service medical records show no fractured vertebrae-indeed 
no complaints or treatment regarding the back or spine.  

Similarly, the November 2001 medical statement of J.J.M., 
M.D., states that due to the nature of the veteran's Vietnam 
injuries, the veteran had numerous back problems.  However, 
Dr. J.J.M.'s opinion rests not on any review of the veteran's 
service medical records, which as repeated above show small 
wounds of the lower extremities, but on the veteran's 
statement that his February 1970 injuries included "a 
fractured vertebra."  Once again, the Board points out that 
the veteran's service medical records clearly show no 
fractured vertebrae, and, moreover, show no complaint or 
treatment regarding back or spine symptomatology.  

In this case, the medical evidence of record suggestive of an 
etiological relationship between the veteran's current back 
strain and either service or his service-connected shell 
fragment wounds of the right and left lower legs consists of 
the notation of the examiner who conducted the March 1996 VA 
spine examination, Dr. B.M.'s April 2000 statement, as well 
as the November 2001 statement of J.J.M., M.D.  However, this 
evidence is of little probative value given that each is 
based on the veteran's current description of in-service 
injuries which is, at best, inaccurate-the service medical 
records show no "fractured vertebrae" as reported by the 
veteran to Drs. B.M. and J.J.M.  The Board is not bound to 
accept the flawed opinions of Drs. B.M. and J.J.M., since 
they stand in contrast to the service medical records, as 
well as 14 years of post service private treatment records of 
1975 to 1989.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  

The Board acknowledges that the examiner who examined the 
veteran in March 1996 had an opportunity to review the 
veteran's claims file, but his opinion is phrased in language 
("may have") which is indicative of a less than definite 
finding. In other words, this examiner suggested a 
possibility, rather than a likelihood, that a period of 
abnormal gait at the time of the shell fragment wounds led to 
a worsening of back symptoms.

With regard to Dr. B.M.'s April 2000 statement, the Board 
observes that this doctor clearly related the veteran's 
current low back problems to his current pelvis problems, but 
he also stated only that the pelvis problems "could be" gait 
related. Again, this opinion, to the extent that it suggests 
a causal relationship between the veteran's low back problems 
and his service-connected lower leg disabilities, is tenuous 
and indefinite in nature. The Board would also observe that 
the medical evidence does not disclose the presence of any 
gait abnormality.  Dr. B.M.'s statement also suggested that 
the veteran's back problems might be due to a possible 
fracture of the pars interarticularis of L5.  However, he 
acknowledged that he did not have x-ray evidence of such a 
fracture, and there is no other indication from this 
statement that he had an opportunity to review the veteran's 
claims file.  The Board would point out that no such fracture 
is indicated anywhere in the claims file-and the negative 
service medical records and negative private medical records 
of 1975 to 1989, clearly outweigh Dr. B.M.'s unsupported 
speculation.  The same flaw taints the medical opinion of Dr. 
J.J.M., who bases his medical nexus opinion on the veteran's 
inaccurate statement of a fractured vertebrae injury in 
service-a medical history without basis in fact.

By contrast, the VA examiner who conducted the March 2000 
examination provided a more definite and unambiguous opinion 
as to the existence of a causal relationship between current 
back strain and either service or a service-connected 
disability.  In fact, this examiner questioned whether there 
actually was a back disorder beyond the veteran's 
spondylolisthesis of L5-S1 and indicated that the opinion of 
the examiner who examined the veteran in March 1996 was not 
supported in any way by the medical evidence of record.  The 
March 2000 examiner's conclusion was that no causal 
relationship existed between any claimed low back disorder 
and either service or a service-connected disability.

The Court has held that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given to 
the evidence."  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  In the present case, the Board justly finds that the 
opinion of the VA examiner who examined the veteran and his 
documented clinical history in March 2000, that no causal 
relationship existed between any claimed back disorder and 
either service or a service-connected disability, is definite 
in nature and supported by a comprehensive rationale based 
upon specific evidence of record.  By contrast, the examiner 
who examined the veteran in March 1996 used less definite 
language in suggesting a possible causal connection and did 
not provide any further rationale or cite to medical records 
in support of his relatively indefinite opinion.

Similarly, Dr. B.M.'s April 2000 opinion and Dr. J.J.M.'s 
November 2001 opinion regarding a possible link between the 
veteran's back and gait problems and an alleged inservice 
fractured vertebrae, are tenuous in nature, and espouse 
speculative theories about a possible lumbar spine fracture 
in service which are entirely unsupported by the documented 
medical history.  The Board therefore attaches more probative 
value to the March 2000 examination report than to either the 
March 1996 examination report or the April 2000 opinion of 
Dr. B.M.  As such, the Board observes that the medical 
evidence of record supporting the veteran's claim is not in 
equipoise with that evidence which does not support his 
claim.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, set forth in lay statements 
received by the RO between February 1992 and June 1994.  The 
veteran has contended that his low back pain makes normal 
walking very difficult, and he has related this pain to his 
service-connected shell fragment wounds of the right and left 
lower legs.  In this regard, the Board would point out that 
38 U.S.C.A. § 1154(b) (West 1991) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).   

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a causal 
relationship between such disability and service. See also 
Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  In this 
case, even assuming that the veteran currently suffers from 
back strain, he has not been shown to possess the requisite 
medical expertise needed to provide a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran's lay contentions and assertions in 
support of his claim, therefore, lack probative value.  

Additionally, in finding so, the Board emphasizes that not 
one, but several service medical records detail the sort of 
wounds the veteran sustained on February 1, 1971, and these 
detailed, medical records include the only first-hand 
clinical impressions of the events of that date.  These 
medical opinion records directly contradict the veteran's 
statement to Dr. J.J.M. that he sustained a fractured 
vertebra while in service.  These service medical records-
and the medical opinions and impressions memorialized 
therein, also directly contradict the unsupported speculation 
of Dr. B.M. with regard to any inservice fractured vertebra.  
The salient point is that both the service and post-service, 
credible medical evidence suggests that the veteran's current 
back disorder is of much more recent origin, and unrelated to 
service or to his service-connected disabilities.  

Overall, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran's currently 
diagnosed back strain was not present during his period of 
active duty service, or for many years thereafter, and his 
current disorder is not proximately due to, or the result of, 
any service-connected disability. For these reasons, service 
connection for back strain must be denied.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. § 
5107(b), all doubt is to be resolved in the claimant's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue. The 
Board is unable to find that the repeated, comprehensive and 
thorough VA examinations and medical opinions are of less or 
equal weight as the private medical opinions which are 
demonstrably based on the veteran's inaccurate statement of 
his documented in-service injuries.  Rather, as the 
preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for back strain, to include as secondary 
to service-connected shell fragment wounds of the left and 
right lower extremities, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

